This cause coming on to be heard upon the return to the writ of habeas corpus herein, and the stipulation of the State's Attorney and the petitioner as to the facts of the case, and it appearing from the petition for habeas corpus, return and stipulated facts that petitioner E. J. Harrison is held to the next Grand Jury on a charge of homicide that has been twice presented to and acted upon by a Grand Jury of Volusia County with the result of "no true bill" found, and it further appearing that the evidence upon which petitioner is held is inconclusive of showing of probable guilt of petitioner of any degree of culpable homicide, and it having been represented that petitioner is a laboring man having a family dependent upon him for support, *Page 472 
and is unable to give a greater bond than the sum of $1,000.00 for his appearance to await the action of the next Grand Jury on the charge on which he is held, it is thereupon ordered that petitioner E. J. Harrison be released from custody of the Sheriff upon his entering into a good and sufficient appearance bond in the sum of $1,000.00 to be approved by the Clerk of the Circuit Court conditioned for his appearance at the next term of the Circuit Court to await the action of the Grand Jury of Volusia County and for his attendance at said term of court from day to day until discharged according to law.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.